Citation Nr: 9935541	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to September 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1997, the RO issued a statement of the 
case in February 1997, and a substantive appeal was received 
in March 1997.


FINDING OF FACT

There is no medical evidence of a link or nexus between the 
veteran's current bilateral hearing loss and his period of 
active military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, at the outset, that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim. The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992). Instead, as noted by 
the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. §3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, before considering the merits of the veteran's 
claim, the Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran, in his variously dated written statements, 
contends that he was diagnosed with hearing loss prior to 
entry into active duty service, upon admittance to Ohio 
University in 1955.  The veteran stated that he underwent 
further testing for hearing loss at the "Cleveland Clinic" 
shortly thereafter, and that the military knew of his 
disability upon entry into active duty in 1960.  The veteran 
also testified at his RO hearing that he was exposed to noise 
during active service from various sources, including missile 
firings.

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
veteran is entitled to a presumption of sound condition upon 
entry into service, except for any defects, infirmities, or 
disorders noted at the time of the enlistment examination, or 
when clear and unmistakable evidence demonstrates that a 
disease or injury diagnosed during service existed prior to 
enlistment.  See also Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).  In this case, the veteran's service medical records 
(SMRs) include an enlistment examination report, dated in 
August 1960, which showed speech audiometry testing results 
15/15 bilaterally on both whispered voice and spoken voice 
testing.  No hearing impairment of any kind was noted.  
Despite the veteran's assertions regarding preservice hearing 
loss, the Board finds that no hearing loss was noted on 
entrance into service and that the veteran is entitled to the 
presumption of soundness. 

A review of the veteran's service medical records does not 
reveal any complaints or treatment for hearing loss.  Upon 
separation examination in August 1963, both whispered voice 
and spoken voice testing were reported as 15/15 bilaterally.  
At that time, audiometric evaluation of pure tone thresholds, 
in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
XX
15(20)
LEFT
5(20)
5(15)
5(15)
XX
15(20)

(The figures in parentheses are based on ISO standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results in the service medical records were 
reported in ASA standards.) 

Post-service medical records clearly show that the veteran 
meets the criteria of 38 C.F.R. § 3.385 for a hearing loss 
disability for VA purposes.  On VA audiological evaluation in 
August 1996, show pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
70
75
LEFT
15
25
75
75
85

October 1997 private medical records, produced on referral 
from VA to evaluate the veteran's hearing, confirm the August 
1996 findings that he meet the criteria of 38 C.F.R. § 3.385 
for a hearing loss disability for VA purposes.  It was noted 
in these 1997 records that the veteran reported decreasing 
hearing in both ears since 1950, and that "[h]e stated he 
was exposed to loud noises in the war and caused his hearing 
losses."

A June 1999 VA audiological examination report noted a review 
of the relevant medical records on file, as well as the 
veteran's subjective history.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
65
LEFT
15
25
80
75
75

Speech recognition by the Maryland CNC word list was 94% in 
the right ear and 62% in the left ear.  The diagnosis 
included bilateral, asymmetric, high frequency sensorineural 
hearing loss.

A June 1999 VA ear disease examination report recounted the 
veteran's history of noise exposure during active service and 
in civilian life as a machine/mechanic and recreational 
hunting, and the results of the aforementioned June 1999 VA 
audiological examination report.  The assessment stated, in 
part that the past medical history is positive for noise 
exposure, and that his "hearing loss could be secondary to 
noise exposure while in the military but could also be 
related to noise exposure at work since the time he's been 
out of the military."  A July 1999 addendum to this report 
opined that the veteran's "hearing loss appears to be 
secondary to noise exposure.  How much is due to civilian 
noise exposure as a mechanic and how much is due to his 
exposure in the military is difficult to ascertain."

It is clear from the record that the criteria for hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385 have 
been met.  In other words, the well-grounded requirement of a 
medical diagnosis of current disability has been satisfied.  
Further, the veteran's assertions regarding noise exposure 
during service are accepted as true for well-grounded 
purposes.  However, what is still missing to well-ground his 
claim is medical evidence of a link between his current 
hearing loss and his military service. 

Although one medical examiner commented that the veteran's 
current hearing loss could be due to noise exposure in 
service, it was alternatively proffered that such hearing 
loss could also have been related to noise exposure at work 
since service.  In the Board's estimation, this statement is 
far too speculative to be regarded as sufficient to well-
ground the veteran's claim.  Moreover, the service medical 
records do not indicate any decrease in hearing acuity from 
the time he entered service until the time of discharge.  In 
addition, there is no medical evidence suggesting hearing 
loss for approximately 26 years after the veteran's discharge 
from service.  Thus, there no medical evidence to otherwise 
well-ground veteran's claim through the application of the 
rules of chronicity and continuity of symptomatology under 
38 C.F.R. § 3.03(b) and Savage.

Although the Board has found that the veteran is entitled to 
the presumption of soundness at entry, the veteran has put 
forth argument that he suffered from preservice hearing loss 
and that noise exposure during service aggravated the 
preexisting hearing loss.  Even if the Board were to consider 
the veteran's claim based on aggravation it would still find 
the claim to be not well-grounded as (as outlined above) the 
record does not include any medical evidence showing any 
decrease in hearing acuity during service. 

The Board has reviewed the veteran's written statements and 
hearing testimony made in support of his claim, and the Board 
does not doubt the veteran's sincerity.  However, as a matter 
of law, his statements and testimony do not satisfy the 
medical nexus requirement and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence linking his bilateral hearing 
loss to service.  By this decision, the Board is informing 
the veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

